LEVY, J.,
with whom SAUFLEY, C.J., Joins, dissenting.
[¶ 9] Although I join in the majority’s statutory and due process analysis, I respectfully dissent because I conclude that *996depriving the mother of Dustin C. and Skylar C. the right to appeal from an order appointing a permanency guardian is an unconstitutional denial of equal protection of the law.
A. Equal Protection and Appellate Review
[¶ 10] As noted by the majority, neither the Maine nor the Federal Constitution imposes a general obligation on the State to establish an avenue of appellate review. See Harrington v. Harrington, 269 A.2d 310, 314 (Me.1970). Once a right of appeal is established, however, “ ‘it cannot be granted to some litigants and capriciously or arbitrarily denied to others without violating the Equal Protection Clause.’ ” M.L.B. v. S.L.J., 519 U.S. 102, 114, 117 S.Ct. 555, 136 L.Ed.2d 473 (1996) (quoting Lindsey v. Normet, 405 U.S. 56, 77, 92 S.Ct. 862, 31 L.Ed.2d 36 (1972)).4 Once the State establishes an avenue of appeal in a discrete area of law, that avenue “must be kept free of unreasoned discriminatory distinctions that can only impede open and equal access to the courts.” Harrington, 269 A.2d at 314.
[¶ 11] When a party asserts that a statute offends the principles of equal protection, we apply a multi-step analysis to determine whether the Maine and Federal Constitutions have been violated. Town of Frye Island v. State, 2008 ME 27, ¶ 14, 940 A.2d 1065, 1069. “First, the party challenging the statute must show that similarly situated persons are not treated equally under the law.” Id. If we determine that similarly situated persons are treated differently, we must then determine whether the statute implicates either a fundamental right or a suspect class. See id. If the statute burdens a suspect class or fundamental right, the statute must be narrowly tailored to achieve a compelling governmental interest. See Anderson v. Town of Durham, 2006 ME 39, ¶ 29, 895 A.2d 944, 953.
B. Dissimilar Treatment of Similarly Situated Persons
[¶ 12] Since 1981, the Probate Code has governed court appointments of a guardian for a minor. See 18-A M.R.S. §§ 5-201 to 5-212 (2007) (originally enacted by P.L.1979, ch. 540, § 1). In 2005, however, the Legislature enacted 22 M.R.S. § 4038-C (2007), which amended the Child and Family Services and Child Protection Act (Child Protection Act) to create the position of a permanency guardian. P.L.2005, ch. 372, § 6. As a consequence, Maine now has two alternative statutory frameworks for appointing a guardian for a minor. See 18-A M.R.S. §§ 5-201 to 5-212; 22 M.R.S. § 4038-C. Although the court’s appointment of a guardian pursuant to the Child Protection Act involves a number of procedural steps not found in a probate proceeding, the two statutory frameworks serve an identical purpose. Indeed, the Child Protection Act provides that a child’s permanency plan may provide for a guardian under either statute. 22 M.R.S. § 4038-B(4)(A)(3) (2007). Regardless of which process gives rise to the guardianship, the powers and duties of the guardian remain the same: “A permanency guardian has all of the powers and duties of a guardian of a minor pursuant to Title 18-A, section 5-209.” 22 M.R.S. § 4038-C(2).
[¶ 13] The fact that there are two separate processes that may result in the ap*997pointment of a guardian for a child is of no practical consequence to a parent whose child is placed in guardianship over that parent’s objection. Regardless of which process is employed, the parent’s fundamental interest in the care, custody, and control of his or her child is impaired. See, e.g., In re Adoption of L.T.M., 214 Ill.2d 60, 291 Ill.Dec. 645, 824 N.E.2d 221, 230-31 (2005) (finding parents facing termination of parental rights under alternative statutory frameworks to be similarly situated).5 Therefore, for equal protection purposes, a parent challenging a guardianship appointment under the Probate Code, 18-A M.R.S. § 5-204, and a parent challenging an appointment under the Child Protection Act, 22 M.R.S. § 4038-C, are similarly situated.
C. Parenting as a Fundamental Right
[¶ 14] Once we determine that government action treats similarly situated persons differently, we next look to whether the action implicates a fundamental right or suspect class. See Town of Frye Island, 2008 ME 27, ¶ 14, 940 A.2d at 1069. When the statute challenged on equal protection grounds implicates a fundamental constitutional right or involves an inherently suspect classification such as race, it is subject to analysis under the strict scrutiny standard. See Anderson, 2006 ME 39, ¶ 29, 895 A.2d at 953.
[¶ 15] “[P]arents have a fundamental liberty interest to make decisions concerning the care, custody, and control of their children.” Rideout v. Riendeau, 2000 ME 198, ¶ 18, 761 A.2d 291, 299 (quotation marks omitted). “The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State.” Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). Because the permanency guardian statute directly implicates this fundamental parental interest, the statutory classification must be narrowly tailored to serve a compelling state interest. See Conlogue v. Conlogue, 2006 ME 12, ¶ 16, 890 A.2d 691, 697.
[¶ 16] In this instance, the State does not even attempt to identify a state interest sufficiently compelling to justify its denial of the right to appeal the appointment of a guardian where the appointment is made pursuant to 22 M.R.S. § 4038-C, arguing only that a parent challenging the appointment of a permanency guardian is not similarly situated to a parent challenging the appointment of a guardian in a probate proceeding. Indeed, there is no evidence that section 4038-C’s exclusion from section 4006’s list of orders subject to appeal amounts to anything more than an oversight on the part of the Legislature.6
*998[¶ 17] Because there is no legitimate state interest, much less a compelling one, to justify treating a parent challenging the appointment of a guardian pursuant to section 4038-C differently from a parent challenging an appointment under the Probate Code, we need not consider whether section 4006 is narrowly tailored. Accordingly, I would hold that section 4006 violates the Equal Protection Clause of the Maine Constitution.
D. Conclusion
[¶ 18] A court presented with governmental action that violates the Equal Protection Clause faces two remedial alternatives: it may either withdraw the benefit from all similarly situated parties or it may extend its coverage to those aggrieved by its exclusion. Heckler v. Mathews, 465 U.S. 728, 738, 104 S.Ct. 1387, 79 L.Ed.2d 646 (1984). Because the exclusion of section 4038-C appears to be merely a legislative oversight, we should extend the statutory right of appeal to any parent challenging a court’s appointment of a guardian for that parent’s child.

. In M.L.B. v. S.L.J., the Supreme Court found unconstitutional a statute that conditioned a parent’s right to appeal from a judgment terminating parental rights on the parent’s ability to pay the transcription costs. 519 U.S. 102, 106, 108, 128, 117 S.Ct. 555, 136 L.Ed.2d 473 (1996).


. Courts have also found parents facing termination of parental rights under alternative statutory frameworks to be similarly situated where one statute allowed the state to seek termination while the other allowed a private individual to seek the termination. See In re S.A.J.B., 679 N.W.2d 645, 650 (Iowa 2004); In re Adoption of K.A.S., 499 N.W.2d 558, 560-61, 566 (N.D.1993). Nor have other states accepted the argument that different periods of neglect required under alternative statutes provide a basis for finding that parties are not similarly situated. See Zockert v. Fanning, 310 Or. 514, 800 P.2d 773, 777 (1990) (noting that the difference "is of no practical consequence to that parent”).


. The history of 22 M.R.S. § 4006 (2007), which predates 22 M.R.S. § 4038-C (2007), by more than two decades, supports this conclusion.
When initially enacted, section 4006 allowed any party aggrieved by an order of the court "under this chapter” to appeal to the Superior Court. P.L.1979, ch. 733, § 18. In 1983, section 4006 was amended to allow a party to appeal directly to this Court any *998order "under subchapter VI,” which involves termination of parental rights, see 22 M.R.S. §§ 4050-4058 (2007); any other order could still be appealed to the Superior Court. See P.L.1983, ch. 772, § 3.
In 1998, the Legislature again amended section 4006, passing an Act entitled "An Act to Require Expeditious Action in Child Protection Cases." P.L.1997, ch. 715, pt. A § A-3. This Act, the purpose of which was to require "expeditious action in child protection cases," L.D. 2246 (118th Legis.1998), expanded the scope of orders that could be appealed directly to this Court to include jeopardy orders and medical treatment orders. P.L.1997, ch. 715, pt. A § A-3; see also 22 M.R.S. §§ 4006, 4035, 4071 (2007). In doing so, however, the Legislature replaced the 1983 amendment’s broad "sub-chapter” language with direct cites to the exact statutes authorizing the granting of the relevant orders. Therefore, instead of allowing direct appeal from any order of the court "under subchapters IV, VI, or VIII,” a drafting that would have encompassed 22 M.R.S. § 4038-C when it was enacted in 2005, the Legislature stated that direct appeals are authorized for orders issued under sections 4035, 4054, and 4071.
There is no indication in the legislative record associated with the enactment of section 4038-C that the Legislature considered whether there should be a right of appeal following the appointment of a permanency guardian.